yy , Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OKLAHOMA

|, THE OSAGE NATION, )
)
Plaintiff, ) 91 CV si 9 4 9 JED = CDL
) +
V. ) Case No.
; )
j THE UNITED STATES OF AMERICA, )
z. THE UNITED STATES DEPARTMENT OF )
DEFENSE, THE UNITED STATES 3 ) F I L E D
DEPARTMENT OF THE ARMY, )
4 UNITED STATES ARMY CORPS OF ) JUN 03 2021
ENGINEERS, and )
§ COLONEL KEVIN R. GOLINGHORST, ) Mark C. McCartt, Clerk
in his official capacity, ) U.S. DISTRICT COURT
)
Defendants. )
COMPLAINT

COMES NOW the Plaintiff, The Osage Nation (the “Nation”), and for its Complaint
against the Defendants, the United States of America, the United states Department of Defense,
the United States Department of the Army, the United States Army Corps of Engineers (the
“Corps’”) and Colonel Kevin R. Golinghorst, in his official capacity, alleges and states:

I. PARTIES, JURISDICTION AND VENUE

Ls This action seeks judicial review of a final agency action by the Corps that was
arbitrary and capricious, not supported by legally required evidence, and in violation of law.

2: The Nation is a federally recognized American Indian tribe, with its Capital located
at Pawhuska, Oklahoma, in this judicial district.

3. Defendant Corps is a part of the Defendant United States Department of the Army,

which is an agency of the Defendant Department of Defense, which is a Department of the
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 2 of 19

a

*

Defendant United States of America, and pursuant to the Native American Graves Protection and
Repatriation Act 25 U.S.C. § 3001 et seg. (-NAGPRA”), the Corps has certain statutory and
regulatory obligations to the Nation. Defendant Colonel Kevin R. Golinghorst, sued in his official
capacity, is Commander of the United States Army Corps of Engineers St. Louis District, whose
division, pursuant to NAGPA, issued the final agency action of the Corps for which judicial review
is sought.
4. This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1362
and 5 U.S.C. § 702 and 703.
a: Upon service of process upon the Defendants, this Court will have personal
jurisdiction over the parties.
6. Venue is proper in this District pursuant to 28 U.S.C. § 1391(e)(1)(c).
Il. THESTATUTORY AND REGULATORY FRAMEWORK AS TO NATIVE
AMERICAN REMAINS AND FUNERARY OBJECTS CONTROLLED BY
A FEDERAL AGENCY.
Ts In 1990, reflecting the unique relationship between the federal government and
Indian Tribes,' Congress enacted NAGPRA to ensure the ownership or control of human remains
or cultural items excavated or discovered on federal or tribal lands rests with the Indian tribe with
the closest cultural affiliation with such remains or objects. That Act and the regulations enacted
pursuant to it provide a two-tier process for a federal agency repatriating Native America human
remains and funerary objects with the agency’s control.
A. The First-Tier Process.
8. Pursuant to NAGPRA Section 3003(a), any federal agency or museum “which has

possession or control over holdings or collections of Native American human remains and

 

'25 U.S.C. § 3010.
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 3 of 19

associated funerary objects is required to compile and inventory of such items and identify the
geographical and cultural affiliation of each item.”

9, “Cultural affiliation” is defined in NAGPRA as “a relationship of shared group
identity which can be reasonably traced historically or prehistorically between a present-day Indian
tribe ... and on identifiable earlier group.”

10, Pursuant to NAGPRA Section 3005(a)(1), once a federal agency has completed an
inventory of human remains and associated funerary objects within its control and a cultural
affiliation with a particular Indian tribe is established, the agency is required to expeditiously return
the human remains and associated funerary objects to that tribe.

lI, Where the federal agency compiling an inventory has not established cultural
affiliation, NAGPRA Section 3005(a)(4) expressly requires the agency to expeditiously return
such human remains and funerary objects to a requesting Indian tribe when the tribe can show
cultural affiliation by a preponderance of the evidence.

12. | NAGPRA Section 3005(a)(4) expressly identifies the material provided by a tribe
on which a preponderance of evidence of cultural affiliation can be based as “geographical,
kinship, biological, archaeological, anthropological, linguistic, folkloric, oral traditional,
historical, or other relevant information or expert opinion.”

13. | NAGPRA Section 3003(a)(2) expressly requires that the agency, upon request by
an Indian tribe who receives or should have received notice of the agency process, shall supply
additional available documentation to supplement the information possessed by the agency and
used in the identification or geographical and cultural affiliation of the human remains and
associated funerary objects. NAGPRA Section 3005 requires that upon completion of the

inventory process and after consulting with Indian tribes, the federal agency that has control of
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 4 of 19

Native American human remains and associated funerary objects expeditiously return the human
remains and associated funerary objects to the culturally affiliated tribe.

14. NAGPRA Section 3011’s required that the Secretary of the Interior promulgate
regulations to carry out the Act within 12 months of its enactment, the Secretary of the Interior
promulgated those regulations which are contained in 43 C.F.R. $§ 10.1-10.17 (the “Regulations”).
The purpose of the Regulations is to develop a systematic process for determining the rights of
Indian tribes to certain Native American human remains and funerary objects with which the tribes
are affiliated.

LS. The Regulations establish that a federal agency must repatriate remains and
funerary objects pursuant to two tier, progressive process: (1) identification and repatriation of
remains or objects with cultural affiliation to a present-day Indian tribe as prescribed by the statute;
or (2) where cultural affiliation cannot be determined, repatriation of culturally unidentifiable
remains and objects to the appropriate Indian tribe.

16. In addressing the first tier process the Regulations at 43 C.F.R. § 10.14(c)(2),
provide that cultural affiliation is established between a present-day Indian tribe and an identifiable
earlier group when evidence supports the existence of similar cultural characteristics or pattern of
cultural manufacture.

17. The Regulations at 43 C.F.R. § 10.14(d) further provide that “[a] finding of cultural
affiliation should be based upon an overall evaluation of the totality of the circumstances and
evidence should not be predicted solely because of some gaps in the record.”

18. In addressing what evidence is not required to establish cultural affiliation, the
Regulations, 43 C.F.R. § 10.14(f), provide that the standard of proof is “preponderance of the

evidence, not scientific certainty.”
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 5 of 19

19. If the tribe requesting repatriation establishes cultural affiliation by the
preponderance of the evidence, the agency decision-making process should conclude, and the
human remains and associated funerary objects must be expeditiously returned to the tribe.

B. The Second-Tier Regulatory Process.

20. Regulations at 43 C.F.R. § 10.11 provide that if cultural affiliation is not determined
by the federal agency pursuant to the first-tier statutory process, the process for repatriation of
human remains and associated funerary objects which are not culturally affiliated to a present-day
Indian tribe is defined by the Regulations.

21. The Regulations at 43 CFR § 10.02(e)(2) define the statutory term “culturally
unidentifiable” (“CUI”) as human remains and associated funerary objects in museum or federal
agency collections for which no lineal descendant or culturally affiliated Indian tribe or Native
Hawaiian organization has been identified through the inventory process.

22% Regulations at 43 C.F.R. § 10.11(c)(ii) provide that “aboriginal occupation may be
recognized by a final judgment of the Indian Claims Commission or the United States Court of
Claims, or a treaty, Act of Congress, or Executive Order.”

23. Regulations at 43 C.F.R. § 10.11(c)(ii) prescribe and prioritize the disposition of
culturally unidentifiable human remains and associated funerary objects first to the Indian tribe
from whose tribal land or reservation the human remains and associated funerary object were
removed; and second to the Indian tribe or tribes that are recognized as aboriginal to the area from
which the human remains and associated funerary objects were removed.

C. The Statutorily Created NAGPRA Review Committee.

24. NAGPRA Section 3006 establishes a review committee of seven members

appointed by the Secretary of the Interior. Three members are to be appointed from nominations
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 6 of 19

submitted by Indian Tribes, Native Hawaiian organizations or traditional Native American
religious leaders, with at least two of the three appointees being traditional Indian Religious
leaders. Three members are to be appointed by nominations submitted by national museum
organizations and scientific organizations. One member is to be appointed from a list of persons
developed and consented to by all of the other members.

25. The Review Committee, among its several statutory responsibilities imposed at
NAGPRA Section 3006, is to monitor the inventory and identification process conducted under 25
U.S.C. §§ 3003 and 3004 to ensure a fair, objective consideration and assessment of all available
relevant information and evidence and, upon the request of any affected party, reviewing and
making findings related to the identity or cultural affiliation of cultural items or the return of such
items.

Ill. THE CORPS CONTROL AND DISPOSITION OF THE HUMAN REMAINS

AND ASSOCIATED FUNERARY OBJECTS CULTURALLY AFFILIATED
WITH THE NATION FROM THE MARK TWAIN LAKE AREA.

26. Beginning in 1960, the Corps had control of certain Native American human
remains and associated funerary objects (collectively, the “Human Remains’) that were disinterred
from the area of Mark Twain Lake in Monroe and Ralls Counties of Missouri (the “Mark Twain
Lake Collection”). The Human Remains of the Mark Twain Lake Collection were collected
between 1960 and 1979. In 2015 they were located at the Illinois State Museum in Springfield,
Missouri.

27. In 2006, the Corps contracted Steve J. Dasovich, Ph.D. to conduct research and
provide a report to determine the federally recognized Native American tribes that may have
ancestral ties to human remains discovered in the USACE jurisdictional boundaries in Missouri.

The report was titled Native American Traditional Ranges in Missouri: A Report Prepared in
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 7 of 19

Support of NAGPRA Consultation. This Report is part of the record used by the Corps in its
determination described below.

28. In 2010, the Corps apparently determined the Human Remains were culturally
unidentifiable and initiated the process, as provided in 43 CFR § 10.11, for Disposition of
Culturally Unidentifiable Human Remains.

29. On June 9, 2015, the Corps published in the Federal Register (Vol. 80, No. 110) a
Notice of Inventory Completion (“NIC”). In that NIC, the Corps stated its conclusion that the
Human Remains were culturally unidentifiable and originated from the aboriginal territory of the
Sac & Fox Nation of Missouri in Kansas and Nebraska, the Sac & Fox Nation, Oklahoma, and the
Sac & Fox Tribe of the Mississippi in Iowa (collectively, the “Sac & Fox Tribes”). None of the
Sac & Fox Tribes are currently located in Missouri and none were aboriginally or historically
located in Missouri at the time the Human Remains were buried, as dated by the Corps in the NIC.

30. Prior to publication of the NIC, the Corps was well aware of the Osage Nation’s
cultural affiliation claim to the region encompassing Mark Twain Lake (the “Region”) because the
Corps had regular communications with the Nation regarding its concern for both pre-historic and
historic ancestral remains and culturally significant sites and burials located throughout the
aboriginal territory of the Osage within the jurisdiction of the Corps. In particular, the Nation had
consulted with the Corps from 2009 through 2012 on separate NAGPRA issues concerning the
Region.

31. Although aware of the Nation’s interest in the Region, the Corps, unlike other
federal agencies with whom the Nation has consulted concerning NAGPRA issues, did not discuss
with the Nation in the late pre-issuance stage, either the fact that a NIC was to be issued or the

draft contents of the NIC.
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 8 of 19

A. The Nation’s Assertion of Cultural Affiliation.

a2. The human remains and associated funerary objects of the Clarksville Mound
Group Site date to the same time-period, Late Woodland and share the same geographic location
of the Human Remains disinterred from the Region.

33: Shortly after learning of the NIC’s publication, on July 10, 2015, the Nation
asserted a cultural affiliation claim requesting priority of the custody over the Human Remains
and transfer of control to the Nation of the Human Remains listed in the NIC.

34. In support of its claim the Nation made a detailed 56-page submission to the Corps
citing seventy-six references and significant evidence addressing the factors in the Regulations to
substantiate its claim of priority based on the Nation’s cultural affiliation with the Mark Twain
Lake Collection (the “Cultural Affiliation Claim.”)

B. The Corps’ Rejection of the Nation’s Affiliation.

35. By letter of September 11, 2015, the Corps rejected the Nation’s claims in a
“Review of the Evidence Osage Nation’s Claim of Cultural Affiliation Mark Twain Lake Section
5 Collections.” In that rejection, the Corps inverted the two-tier process:

a) The Corps claimed that it had consulted with the Nation and that “all
documentation and previous determinations prepared by the St. Louis District
regarding the Section 5 collections have been transmitted to the Osage Nation
through electronic mail and written correspondence.” The Corps offered no
dates of the alleged consultations, electronic mail and written correspondence
and their substance.

b) The Corps claimed that in 2010 it had made a Culturally Unidentifiable (“CUI”)

Determination but, did not identify the basis for its CUI Determination. Instead,
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 9 of 19

the Corps ignored the Nation’s evidence showing cultural affiliation and
proceeded to discuss its 43 CFR Part 10.11 CUI process to determine the tribe
from whose aboriginal land at Mark Twain Lake collections were made.

c) The Corps then stated that the land from which the collections were made is
within an area ceded by the Sac & Fox in an 1804 treaty and reaffirmed in
treaties of 1815 and 1816, and that site from which the collections “originated”
are located on land judicially found by the Indian Claims Commission, in a
matter to which the Osage Nation was not a party, as being the aboriginal
territory of the Sac & Fox. In so doing, the Corps ignored without comment,
undisputed evidence that by Treaty with the Osage 1808, U.S.- Osage, Nov. 10,
1808, 7 Stat. 107. US-D, the Osage Nation ceded to the United States “all lands
situated northwardly of the river Missouri” which included the sites of
disinterment of the Human Remains.

36. After determining the aboriginal lands, the Corps then asserted that it had reviewed
the Nation’s claim of cultural affiliation. In so doing, the Corps identified 3 areas of evidence for
examination:

Existence of a present-day Indian Tribe with standing under
NAGPRA [§10.14(c)(1)].

Evidence of the existence of an identifiable earlier group. This
includes, but is not limited to, (a) evidence which establishes the
identity and cultural characteristics of the earlier group, (b)
documentation of distinct patterns of material culture manufacture
and distribution methods for the earlier group, or (c) establishment
of the existence of the earlier group as a biologically distinct
population [§10.14(c)(2)].

Evidence of the existence of a shared group identity that can be
reasonably traced between the present-day Indian Tribe and the
earlier group, thereby establishing that the present-day Indian Tribe
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 10 of 19

had been identified from prehistoric or historic times to the present
as descending from the earlier group [§10.14(c)(3)].

The Corps then identified the various types of evidence that can be used for cultural affiliation
determination:
Affiliation is established when a preponderance of evidence shows
arelationship of shared group identity that may be traced historically
or prehistorically between a present-day Indian Tribe and the Native
American human remains and cultural objects. The following types
of evidence can be used — geographical, kinship, biological,
archaeological, linguistic, folklore, oral tradition, historical, or other
relevant information or expert opinion [§10.14(e)].

37. In its review, the Corps discussed only one source as to geographic evidence, a
person the Corps wrongly labelled as “an Osage Nation historian” whose area of expertise was not
discussed and who did not say that pre-contact Osage were absent from the Region at the time of
the burial of the Human Remains. Specifically, the Corps did not cite to any statement by the
“expert” that the Sac & Fox were present at the time relevant to the burial of the Human Remains.
The Corps did not identify any failure of the Nation’s geographic evidence to establish cultural
affiliation.

38. In its review, the Corps discussed archaeological evidence. The Nation had
submitted evidence indicating a shared cultural in the Region at the time in question and that the
shared cultural group shares an identity with the present-day Nation. The Corps conceded a local
ceramic tradition existed in the area prior to 450 A.D. Although the Corps claimed that “stylistic
ceramic differences point to different groups that influenced each other, rather than a single earlier
group,” no specific identification of items supporting the Corps conclusion were mentioned.

39. The Corps did not mention the map of its contractor Dasovich identifying the

Osage’s presence in Missouri north of the Missouri River, including in the Region.

10
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 11 of 19

C. The Nation’s Objection.

40. By letter of May 15, 2016, the Nation responded to the Corps’ Review of the
Evidence. That Nation’s response objected to the Corps’ rejection of the Nation’s claim of cultural
affiliation and accordingly claimed that the Corps’ use of the CUI process was invalid. The Nation
presented evidence (1) that the Mark Twain Lake area from which the collection of the Human
Remains was made, had been ceded by the Osage to the United States by the Treaty of 1808, and
(2) that archeological evidence of ceramic assemblages supported cultural affiliation.

4]. The Nation in that May 15, 2016 letter also set out as a matter of new evidence that
the statutorily-established, independent NAGPRA Review Committee in February 2016 had found
that human remains and associated items from the Clarksville Mound site, a Late Woodland and
Emerging Mississippian Period site north of the Missouri River and relevant to the Region, were
culturally affiliated with the Nation. See, NAGPRA Review Committee; Findings and
Recommendations Regarding Human Remains and Associated Funerary Objects of the Osage
Nation: National Park Service, 81 Fed. Reg. 8219 (February 18, 2016).

42. | The human remains and associated funerary objects of the Clarksville Mound
Group Site date to the same time-period, Late Woodland and share the same geographic location
of the Human Remains disinterred from the Region

43. Consistent with the NAGPRA Review Committee’s Finding of the affiliated Late
Woodland and Emerging Mississippian Period cultural remains with the Nation of Human
Remains found north of the Missouri River, the Missouri State Historic Presentation Office
reversed its prior finding and now recognizes the cultural affiliation of remains in that area and
time period with the Nation, further discrediting the Corps’ central conclusion that the Nation’s

aboriginal territory was not located north of the Missouri River.

1]
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 12 of 19

D. The Corps’ Reply.

44. The Corps, on June 10, 2016, responded to the Nation’s May 2016 submission. The
Corps did not address the new findings by the Congressional created NAGPRA Review
Committee. The Corps failed to respond to the Nation’s claims of cultural affiliation. Instead the
Corps claimed that the Human Remains were culturally unidentifiable and did not originate from
Osage Nation aboriginal land.

45. The Corps then reverted to the CUI process as a default mechanism and relied on
maps for 1896-1897 identifying Cession by Treaty of another tribe to conclude that since another
tribe had ceded the land, the Human Remains are from aboriginal lands of the other tribes. In so
doing, the Corps ignored the map of its contractor Dasovich identifying Osage presence north of
the Missouri River including the Region and ignored the 1808 Treaty in which the Osage ceded
that land.

46. The Corps further supported its conclusion by relying on findings by the Indian
Claims Commission (“ICC”) in an action to which the Osage Nation was not a party, that the other
tribes had ceded “all their rights, title, and interest to the lands described in the 1804 Treaty” and
“held exclusive aboriginal title to those areas. As a non-party to that action, the judgment and
opinion are not binding on the Nation.

47. On August 16, 2016, the Nation, recognizing the Corps insistence to move forward
under the CUI process, requested transfer of control pursuant to 43 C.F.R. §10.11(c)(1), citing the
Osage’s Treaty of 1808.

48. On August 25, 2016, the Corps responded and stated “the NAGPRA CUI materials
from Mark Twain Lake did not originate from Osage Nation aboriginal land”; and further attached

a document titled “Review of the Treaty Lands of Mark Twain Lake.”

12
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 13 of 19

49, The Corps’ document wrongfully cited and relied on a source not identified in the
Regulations commonly known as the “Royce Maps,” which purport to show land cessions to the
United States by Indian tribes via treaty.

50. The Corps claimed the Royce Maps show the Sac & Fox Tribes ceded the area
surrounding Mark Twain Lake.

SL. The Corps knew the Sac & Fox tribes were not in the area during the time periods
relevant to the dating of the sites and the Human Remains because the evidence of the record
demonstrates historical occupation for those tribes.

52. The Corps wrongfully ignored and/or failed to refer to the map of its contractor,
Dr. Dasovich identifying the Osage’s prehistoric presence north of the Missouri River including
the Region in question.

53: Most importantly, the Royce Maps the Corps relied upon were not created to show
aboriginal use or occupation of any Indian tribe.

54. The Corps further based its conclusion upon findings by the Indian Claims
Commission (“ICC”), an action to which the Osage Nation was a not a party.

a. The Corps’ reliance on the ICC decision was misguided because the ICC found the
Sac & Fox Tribes had ceded “all their rights, title, and interest to the lands described in the 1804
Treaty”; the ICC further held the Sac & Fox Tribes were not entitled to the full compensation
sought because they did not have exclusive title to the land in part because “the Osage were the
inveterate enemies of the Sacs and this bloody agitation was constant threat to all settlers along
the Missouri River.” 7 Ind. Cl. Com. 675, 702.

56. | The ICC further found “Sac and Fox hostilities with the Osage continued up to the

time of the 1805 treaty of cession.” 7 Ind. Cl. Com. 675, 704.

13
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 14 of 19

57. | The Osage Nation was not a party to the Sac & Fox ICC decision; and therefore,
the judgment and findings are not binding on the Nation.

58. The Corps failed to review the ICC decisions of the Osage regarding the Treaty of
1808 ceding “all lands situated northwardly of the river Missouri.”

59. On September 16, 2016, the Nation’s Office of the Attorney General sent a certified
letter requesting the Corps halt any repatriation procedures.

60. The Corps did not respond to the Nation’s letter until November 2016 and further
stated they no longer had control of the Human Remains because repatriation had occurred in
September 2016.

COUNT I

61. The Corps’ Decision conclusion that the Human Remains were CUI materials that
did not originate from Osage Nation aboriginal land and should not be returned to the Osage Nation
constituted final agency action (the “Decision”).

62. | The Corps’ Decision that the Human Remains were not culturally affiliated with
the Osage Nation was arbitrary and capricious because it was not based on a consideration of
relevant factors and it was a clear error of judgment. Further, it was not supported by legally
required evidence and was contrary to law:

A. The Corps based its Decision on an improper conclusion that ancestral Osage
were not located north of the Missouri River. In doing so, the Corps failed to
credit specific treaty language and uncontroverted geographic evidence,
supported by expert reports, establishing that the Osage ancestrally occupied an

area which now includes Mark Twain Lake:

14
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 15 of 19

i. The Corps ignored the Tribal Territorial Map, which was commissioned
by the Corps’ own consultant, Dr. Steve Dasovich. Dr. Dasovich
identified the Osage aboriginal territory in Missouri as including the
land area now occupied by Mark Twain Lake.

ii. The Corps ignored the language of the United States Treaty of 1808 with
the Osage. In the Treaty of 1808, the United States the land north of the
Missouri River from the Osage by cession without limitation, including
the area that Mark Twain Lake currently occupies.

iii. The Corps did not provide a basis for rejecting the Osage oral traditions
reported by professional ethnographers that are consistent with Osage
ancestral migration into area of Mark Twain Lake.

iv. The Corps ignored the submitted map of Osage Ceded Land based on
treaties with the United States that proves the existence of historic Osage
lands north of the Missouri River.

v. The Corps improperly labelled Louis Burns, as “an Osage Nation
historian,” which he is not and then misapplied his statement that “the
pre-contact Osage dominated the area south of the Missouri River, west
of the Missouri River, north of the Arkansas River and within the states
of Oklahoma and Kansas” as evidence that the Osage did not occupy
land north of the Missouri River. In fact, Burns did not make a statement
regarding whether the Osage occupied land north of the Missouri River.

vi. |The Corps improperly ignored and/or refused to rebut the independent

federal NAGPRA Review Committee’s finding that the Osage had

15
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 16 of 19

presence north of the Missouri River, which finding impeached the
Corps’ central conclusion on which the Corps’ action was based.

B. The Corps refused to credit the archaeological record, supported by experts,
that the Osage were present in the Mark Twain Lake area following the
ancestral Osage arrival at the confluence of the Mississippi and Ohio Rivers
around A.D. 500:

i. The Corps refused to credit the fact that ceramics of the Salt River
Valley north of the Missouri River displayed stylistic influence of the
southern area occupied by ancestral Osage and that the ceramics
coincided with the arrival of the Osage arrival in the Salt River Valley.

ii. The Corps refused to credit the evidence of ancestral rock art in
Missouri and supporting evidence of cultural affiliation, particularly the
site at Picture Cave in Warren County, Missouri that was recognized by
the Corps’ consultant Dr. Dasovich.

iii. The Corps refused to credit the evidence of Late Woodland burials in
the Mark Twain Lake Area consistent with Osage customs,
demonstrating that ancestral Osage are the most likely descendants.

C. Against the record submitted by the Nation, the Corps did not identify any other
tribe that would have occupied the Mark Twain Lake area at the time the Human
Remains were interred.

D. The Corps did not conclude that the Sac & Fox occupied the Mark Twain Lake
area during the Late Woodland Period or other periods of time identified in the

NIC.

16
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 17 of 19

E. The Corps did not conclude that the Human Remains were culturally affiliated
with the Sac & Fox Tribes.

F. The Corps’ determination of the Sac & Fox Tribes as the most appropriate
claimant, even though that tribe undeniably did not come to the Mark Twain
Lake area until centuries after the time dating to the Human Remains, was
arbitrary and capricious.

G. The Corps failed to apply the Treaty of 1808 with the Osage Nation to its
Decision.

i. Inthe Treaty of 1808 the United States recognized by express language

that the Osage had claims to land north of the Missouri River.

ii. In the Treaty of 1808 the Osage ceded all land north of the Missouri
River to what is the state line between Iowa and Missouri.

ili. In the Treaty of 1808 the cession did not exclude any Osage land north
of the Missouri River.

iv. The Treaty of 1808 did not indicate that the Osage lacked claim or
occupancy of any land north of the Missouri River.

v. In its determination, the Corps did not discuss the express language of the
of the Treaty of 1808, which conclusively establishes the Nation as the
most appropriate claimant of the Human Remains.

H. The Corps’ Decision to award the Human Remains to the Sac & Fox was
arbitrary and capricious and in violation of the Nation’s due process rights.

i. By relying on decisions of the ICC as to the Sac & Fox, in actions to

which the Osage not a party, which decisions did not consider the Treaty

17
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 18 of 19

of 1808 and did not reach a determination on whether the Osage Nation
had a prior claim or affiliation with the Mark Twain Lake area;
ii. By ignoring ICC decisional language in Osage ICC cases limiting ICC
decisions to historic occupation rather than prehistoric occupation; and
iii. By relying on ICC decisions as to the Sac & Fox, which were made in
error, since reaching its decision regarding land title for Sac & Fox, the
ICC relied on certain cession maps (the “Royce Maps”). The drafting
process for the Royce Maps purportedly applied treaty language to
delineate the boundary lines of land tracts that were ceded or
relinquished by Indian tribes. However, the Royce Maps that were
drafted for treaty cessions that took place in Missouri failed to consider
the language of the Treaty of 1808, whereby the Osage ceded all land
north of the Missouri River, including the Mark Twain Lake area.

I. The Corps’ determination that the Nation was not the aboriginal tribe in reliance
on the Royce Maps was arbitrary and capricious because the Royce Maps
ignored the express language of the Treaty of 1808 that ceded lands north of the
Missouri River. The language of the Treaty of 1808 is consistent with both the
conclusion expressed in the map of the Corps’ consultant Dr. Dasovich and the
NAGPRA Committee finding of Osage occupation north of the Missouri River.

WHEREFORE, the Plaintiff Osage Nation requests this Court to enter its judgment:
(1) vacating the determination by the Corps that the Nation is not

culturally affiliated with the Human Remains and then issuing a

18
Case 4:21-cv-00242-JED-CDL Document 2 Filed in USDC ND/OK on 06/03/21 Page 19 of 19

€

determination that the Nation is culturally affiliated with the Human
Remains;

(2) or in the alternative, vacating the determination by the Corps
that the Nation is not culturally affiliated with the Human Remains and
remanding the matter to the Corps with instructions to the Defendants
to reevaluate cultural affiliation of the Human Remains by specifically
addressing under the preponderance of the evidence standard the
matters identified in this Complaint indicating cultural affiliation of the
Human Remains with the Nation;

(3) or in the alternative, vacating the Decision by the Corps and
remanding the matter to the Defendants with instructions to exclude
from its redetermination for CUI purposes, the ICC decisions to which
the Nation was not a party and all maps not utilizing the cession

language of the Treaty of 1808 between the Osage and the United States.

Siestjon Dee Luthey, Jr., OBA No. 5568
GABLEGOTWALS

110 N. Elgin Avenue, Suite 200
Tulsa, Oklahoma 74120
Telephone: (918) 595-4800
Facsimile: (918) 595-4990

dluthey@gablelaw.com

 

ATTORNEYS FOR PLAINTIFF

19
